COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ONE THOUSAND FIVE HUNDRED                                      No. 08-13-00312-CV
 SIXTY-FOUR DOLLARS IN                          §
 UNITED STATES CURRENCY,                                            Appeal from
                                                §
                        Appellant,                              116th District Court
                                                §
 v.                                                           of Dallas County, Texas
                                                §
 THE STATE OF TEXAS,                                           (TC # DC12-14720-F)
                                                §
                        Appellee.


                                    MEMORANDUM OPINION

       Anthony Chamberlain, pro se, is appealing a forfeiture judgment. The appeal is before

the Court on its own motion to determine whether the appeal should be dismissed for want of

prosecution. Finding that Appellant has not filed a brief or a motion for extension of time to file

his brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation

for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). The Clerk of the Court notified Appellant that his brief

was past due and no motion for extension of time to file a brief had been received. The Clerk

also informed the parties of the Court’s intent to dismiss the appeal for want of prosecution
unless, within ten days of the notice, a party responded showing grounds to continue the appeal.

No response has been received. We dismiss the appeal for want of prosecution. TEX.R.APP.P.

38.8(a)(1), 42.3(b).



February 19, 2014
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-